MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    May 16 2017, 11:26 am
court except for the purpose of establishing                      CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald J. Berger                                        Curtis T. Hill, Jr.
Law Office of Donald J. Berger                          Attorney General of Indiana
South Bend, Indiana
                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Orlando Dejuan Denae Mitchell,                          May 16, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A04-1608-CR-1835
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Paul E. Singleton,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        71D01-1602-CM-874



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1608-CR-1835| May 16, 2017    Page 1 of 4
                                            Case Summary
[1]   Orlando Dejuan Denae Mitchell appeals his conviction, following a bench trial,

      for class A misdemeanor resisting law enforcement. Mitchell asserts that the

      State presented insufficient evidence to support his conviction. Finding the

      evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the conviction indicate that in the early morning

      hours of February 5, 2016, South Bend Police Department Officer Joshua

      Brooks was patrolling the area of Miami Street and Indiana Avenue. Officer

      Brooks was wearing his police uniform and was driving his marked police

      vehicle. Officer Brooks activated his vehicle’s emergency lights and initiated a

      traffic stop of a red Chevrolet Impala due to a burned-out headlight. The driver

      of the Impala, Mitchell, pulled the vehicle to the side of the road. Mitchell

      exited the Impala, turned and made eye contact with Officer Brooks, and then

      “took off running.” Tr. Vol. 2 at 8. Officer Brooks followed Mitchell and

      yelled, “[S]top, police.” Id. at 18. However, Officer Brooks eventually lost

      sight of Mitchell.


[3]   Officer Brooks returned to his police vehicle and checked the Impala’s license

      plate and registration. The vehicle was registered to Kiera Shell. Officer

      Brooks attempted to call Shell, but Shell’s grandmother, Jane Hardy, answered

      the phone. Hardy gave Officer Brooks Mitchell’s name and told the officer that

      Mitchell may be the person who was driving Shell’s vehicle. Mitchell is the


      Court of Appeals of Indiana | Memorandum Decision 71A04-1608-CR-1835| May 16, 2017   Page 2 of 4
      father of two of Shell’s children, and Shell sometimes allowed him to use her

      vehicle. On the night in question, Shell left her keys in the vehicle but did not

      know who had driven it.


[4]   The State charged Mitchell with class A misdemeanor resisting law

      enforcement. Following a bench trial, the trial court found Mitchell guilty as

      charged and sentenced him to thirty days in jail. This appeal ensued.


                                     Discussion and Decision
[5]   Mitchell contends that the State presented insufficient evidence to support his

      conviction. When reviewing a claim of insufficient evidence, we neither

      reweigh the evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495,

      499 (Ind. 2015). We look to the evidence and reasonable inferences drawn

      therefrom that support the conviction, and will affirm if there is probative

      evidence from which a reasonable factfinder could have found the defendant

      guilty beyond a reasonable doubt. Id. In short, if the testimony believed by the

      trier of fact is enough to support the conviction, then the reviewing court will

      not disturb it. Id. at 500.


[6]   To convict Mitchell of his offense as charged, the State was required to prove

      beyond a reasonable doubt that he knowingly fled from Officer Brooks after

      Officer Brooks, by visible or audible means, identified himself and ordered

      Mitchell to stop. See Ind. Code § 35-44.1-3-1(a)(3). Mitchell concedes that all

      the elements of the offense of class A misdemeanor resisting law enforcement

      were established except for his identity as the perpetrator of the offense.

      Court of Appeals of Indiana | Memorandum Decision 71A04-1608-CR-1835| May 16, 2017   Page 3 of 4
      Specifically, he asserts that “the events took place on a dark night and though

      the subject vehicle was illuminated and the driver was standing next to the

      vehicle, the identity of the driver is certainly questionable.” Appellant’s Br. at

      9. Moreover, he points out that Shell was “uncertain” if Mitchell drove her car

      on the night in question, and that he also presented alibi evidence that he was

      with Davalta Hassan, the mother of five of his children, at the time of the

      offense. Id.


[7]   However, during trial, Officer Brooks positively identified Mitchell as the driver

      of the Impala who ran from him after he ordered him to stop. Indeed, Officer

      Brooks was quite confident in his identification and testified that, when

      Mitchell stepped out of the Impala, the officer’s view of him “was great. He

      was lit up very well by my vehicle. My spotlight was on. All of my overheads

      were on so the plate was clear, the suspect was clear.” Tr. Vol. 2 at 11. This

      evidence was sufficient to establish Mitchell’s identity as the perpetrator of the

      offense. Mitchell’s claims to the contrary amount to a request for us to reweigh

      the evidence and reassess witness credibility, and we will not. We affirm his

      conviction for class A misdemeanor resisting law enforcement.


[8]   Affirmed.


      Baker, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1608-CR-1835| May 16, 2017   Page 4 of 4